TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00527-CR


NO. 03-00-00528-CR







James Sorrells, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NOS. 0994893 & 0994899, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING







After accepting appellant James Sorrells's guilty pleas, the district court adjudged
him guilty of four counts of aggravated robbery and of possessing cocaine with intent to deliver. 
See Tex. Penal Code Ann. § 29.03 (West 1994); Tex. Health & Safety Code Ann. § 481.112(d)
(West Supp. 2001).  As called for in a plea bargain agreement, the court sentenced appellant to
imprisonment for twenty years for the robberies and ten years for the controlled substance offense.

Sorrells's retained attorney on appeal filed a brief stating that no error is reflected
in the record.  We have examined the record and find no error that should be considered in the
interest of justice.


The judgments of conviction are affirmed.



				__________________________________________

				Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed:   April 12, 2001

Do Not Publish